—Judgment, Supreme Court, New York County (Carol Berkman, J., on CPL 190.50 motion to dismiss; Mary Davis, J., at jury trial and sentencing), rendered May 10, 1994, convicting defendant of three counts of robbery in the first degree, and sentencing him, as a second violent felony offender, to consecutive terms of 7 to 14 years, unanimously affirmed.
Although the Department of Correction failed to produce defendant to testify before the Grand Jury on two dates, the prosecutor offered two other dates, which counsel rejected because he was on trial in another case. The prosecutor then proposed five additional dates, which counsel rejected on the ground that he was going on vacation. In these circumstances, the People provided defendant with a "reasonable opportunity” to appear before the Grand Jury (People v Ferrara, 99 AD2d 257, 261), and it was incumbent upon defense counsel to either rearrange his schedule or make appropriate arrangements for purposes of the Grand Jury proceedings.
We have considered defendant’s other arguments and find them to be without merit. Concur—Sullivan, J. P., Milonas, Rosenberger and Rubin, JJ.